Mr. Justice Scholfield delivered the opinion of the Court: The Appellate Court held that the residence of Cordelia T. Cooper, which had theretofore been Bloomington, in this State, when she intermarried with Edward T. Cooper, was by that act changed to his residence, which was Cincinnati, Ohio, and that thenceforth his residence was, in legal contemplation, her residence; and that court found that Cordelia T. Cooper, and her husband, Edward T. Cooper, after their marriage, acquired and retained for several years, a residence in St. Louis, Missouri, which they afterwards abandoned, intending to ultimately become residents of either Bloomington or Salem, in this State, but that before they had determined which plaee, or had adopted any home at either, she died intestate, and that her domicile, at the time of her death, for the purpose of distribution of her estate, was therefore Missouri, and not Illinois ; and the court also further held, that, the property here in controversy, being choses in action, in the form of notes and bonds, and having been, shortly before the death of Mrs. Cooper, put in the hands of Capen, at Bloomington, in this State, temporarily, for safe keeping, where they remained at the time of her death, was not, in a legal sense, “property in this State,”—that the property in such notes and bonds followed the person of Mrs. Cooper, and so her domicile, at the time of her death being in Missouri, it, in legal contemplation, was her “property in Missouri.” We concur in the correctness of these rulings. The contention of counsel for appellant that when Mrs. Cooper abandoned Missouri with the intention of making Illinois,—that being the domicile of her origin,—her future home, Illinois instantly became the country of her domicile, can have no application, because, in the first place, the proof fails to show with certainty a fixed and unalterable intention to make Illinois presently her home. .The proof in that respect, even when construed most favorably for appellant, shows that the locality in Illinois was never fixed, and so long as that was left uncertain it is manifest the intention must be conjectural rather than certain and. positive. No time was ever fixed when residence should begin, and no act intended as an act of removal or in aid of removal to Illinois is proved. But waiving this, in the second place, after the marriage of Mrs. Cooper, and so long as-the relations between herself and her husband were not adverse, his domicile was her domicile, and changed with his throughout their married life. Story’s Conflict of Laws, (4th ed.) sec. 46, and note 1, on p. 58; Davis v. Davis, 30 Ill. 180; Kennedy v. Kennedy, 87 id. 250; Am. and Eng. Ency. of Law, p. 868. There is no pretense in argument, and no evidence in the record tending in any degree to prove that Mrs. Cooper’s husband was ever domiciled in Illinois. The further contention of counsel for appellant that the proof fails to show a domicile in St. Louis is clearly untenable, for it is proved that there was residence and permanent business employment there for several years, and this is not rebutted by evidence that such residence and employment was with a present intention of returning to a former residence, after the lapse of some definite period of time. The domicile in Missouri remained the domicile of the Coopers, not only until it was abandoned, but also until a new domicile was acquired by actual residence within another jurisdiction, coupled with the intention of making the last acquired residence a permanent home. (Hayes v. Hayes, 74 Ill. 316.) At common law, for the purposes of administration, a simple contract debt is assets where the debtor resides. Williams on Executors, (3d Am. ed.) 261, 262, *263; Tryman v. Halstead, 109 U. S. 654, and cases cited on p. 656. But, after the payment of debts, all personal property is distributed according to the law of the country of the domicile of the intestate. 2 Kent’s Com. (8th ed.) 542, *431; 2 Williams on Executors, (3d Am. ed.) 1299, *1301; Story’s Conflict of Laws, sec. 380; Bonnell v. Holt, 89, Ill. 71; Russell v. Madden, 95 id. 485; Young v. Wittenmyre, 123 id. 303. The still further contention of counsel for appellant that our statute changes the common law rule whereby personal estate follows the person of its owner, and is distributed pursuant to the law of his domicile at the time of his death, is sufficiently answered by the fact that the statute has, by its own terms, reference only to “property in this State,” (Rev. Stat. 1874, sec. 1, chap. 39,) and since the only property right which there can be in a debt is the mere right to receive payment of it, it is impossible that there can be anything of a tangible nature connected with such right which can occupy locality, and so the property right must accompany and remain with the person of the owner of the debt, and therefore it can not be in this State when the domicile of the owner is in another State. And it is accordingly said by Kent (vol. 2, 8th ed.) in his Commentaries, (p. 537, *429): “Debts and personal contracts have no locality, debita sequunturpersonam debitoris.” And Story in his Conflict of Laws, (4th ed. sec. 362,) also says: “Contracts respecting personal property and debts are now universally treated as having no situs or locality, and they follow the person of the owner in point of right, mobilia inherent ossibus domini,) although the remedy in them must be according to the law of the place where they are sought to be enforced.” See, also, to like effect, Lawrence v. Kitteridge, 21 Conn. 581; Atwood v. Insurance Co. 14 id. 562; Speed v. Kelley, 59. Miss. 47; Moore v. Jordan, 36 Kan. 271. And so we ruled, on the question of the situs of debts for the purpose of taxation, in Goldgart v. The People, 106 Ill. 25, and The People v. Davis, 112 id. 272. The possession of the evidences of the indebtedness in Bloomington by Capen invested him with no title, and so, of necessity, the title remained with Mrs. Cooper at her domicile at the time of her death'. The judgment is affirmed. Judgment affirmed.